IN THE SUPREME COURT OF THE STATE OF DELAWARE

    PHIL GALER-CAPP,1                          §
                                               §   No. 204, 2021
          Respondent Below,                    §
          Appellant,                           §   Court Below—Family Court
                                               §   of the State of Delaware
          v.                                   §
                                               §   File No. CN20-02310
    CARLEE RANKIN,                             §   Petition No. 21-12149
                                               §
          Petitioner Below,                    §
          Appellee.                            §

                               Submitted: July 12, 2021
                               Decided:   July 19, 2021

                                            ORDER

         On June 23, 2021, the appellant, Phil Galer-Capp, filed this appeal from a

Family Court Commissioner’s entry of a protection from abuse order. On June 25,

2021, the Senior Court Clerk issued a notice, by certified mail, directing Galer-Capp

to show cause why this appeal should not be dismissed for this Court’s lack of

jurisdiction to consider an appeal directly from a Family Court Commissioner’s

order. Galer-Capp received the notice to show cause on June 29, 2021. A timely

response to the notice to show cause was due on or before July 9, 2021. To date,

Galer-Capp has not responded to the notice to show cause. Dismissal of this appeal

is therefore deemed to be unopposed.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.


                                    BY THE COURT:

                                    /s/ Karen L. Valihura
                                    Justice




                                       2